Bullard, J,,

delivered the opinion of the court.
The defendants are appellants from a judgment condemning them to pay the amount of two orders for money, drawn by Wood, payable out of a particular fund. The defendants, by their president and secretary, accepted verbally, and the *230drafts were before in their hands, but they afterwards settled with Wood, and refused to pay the amount of the two orders.
The drawees and acceptors of orders left in their possession, are not released and at liberty to settle and pay over the funds in their hands to the drawer, from the fact that the orders are withdrawn from them on their refusal to pay them when called on.
The appellants contend that they were released by the plaintiffs * and were at liberty to pay over the fund to Wood, because the plaintiffs some time before that payment withdrew the orders from their possession. To this it may be answered ; 1st, that they had accepted to pay, and that the money was due to Wood sometime before the orders were withdrawn; and 2d, that the orders were withdrawn because the defendants refused to pay. There is nothing to show that the plaintiffs intended to release them from their previous engagement.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Parish Court be affirmed, with costs.